DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/484,958 filed on 09/24/2021. Claims 1-20 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/24/2021 and 04/04/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g... In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d Application/Control Number: 17/232,733 Page 3 Art Unit: 2478 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent 11,133,877 B2. Although the claims are not identical, they are not patentably distinct from each other because claims 1-18 of the patent and claims 1-16 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

              Application # 17/484,958
                 Patent # 11,133,877 B2
     Claim 1: A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message;
     Claim 1:  A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message; 
identifying whether information for a pathloss reference is included in the RRC message;
identifying whether information for a pathloss reference linking is included in the RRC message; 
transmitting, on a first serving cell to the base station, a physical uplink control channel (PUCCH) based on a first transmission power, wherein the first transmission power is identified based on a downlink pathloss of a reference signal (RS) on an active downlink bandwidth part
(BWP) of the first serving cell, in case that the information for the pathloss reference indicates the first serving cell;
transmitting, on a first serving cell to the base station, one of a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission or a sounding reference signal (SRS) transmission based on a first transmission power, wherein the first transmission power is identified based on a downlink pathloss calculated by using a reference signal (RS) resource on an active downlink bandwidth part (BWP) of a second serving cell indicated by the information, in case that the information is included in the RRC message; 
transmitting, on the first serving cell to the base station, the PUCCH based on a second
transmission power, wherein the second transmission power 1s identified based on a downlink
pathloss of an RS on an active downlink BWP of a second serving cell, in case that the information for the pathloss reference indicates the second serving cell;
and transmitting, on the first serving cell to the base station, one of the PUSCH transmission, the PUCCH transmission or the SRS transmission based on a second transmission power, wherein the second transmission power is identified based on a downlink pathloss calculated by using an RS resource on an active downlink BWP of the first serving cell, in case that the information is not included in the RRC message.
and transmitting, on the first serving cell to the base station, the PUCCH based on a third
transmission power, wherein the third transmission power is identified based on a downlink pathloss of the RS on the active downlink BWP of the first serving cell, in case that the information for the pathloss reference is not included in the RRC message.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 9 and 13 of the instant application are encompassed by steps recited in claim 9 and 13 of the patent, respectively. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHUKRI TAHA/
             Primary Examiner, Art Unit 2478